Title: To George Washington from Colonel Obadiah Johnson, 10 April 1778
From: Johnson, Obadiah
To: Washington, George



Canterbury in Connecticut10th April 1778
May it please your Excellency

I am sensible that your perpetual publick Concernments are so important that it is with much Difficulty you Can Spare a few Minnutes to an Individual but Knowing your Kindness to all Men I presume a moment to interrupt you & to request a perticular favour—I have lately I

Conceive been most Severely injured by a Gentleman of this State in a publick Assembly (when nominated to Sustain An Office and again to Serve in the Cause of my Destrest Country) by his Objecting to my Appointment & Giving these for reasons that I was a Person in whom the Publick could place no Confidence Faith or Dependance, and for Example that just before an Action with the Enemy which he Said was well known to me & all others the Officers, that I applyed to the General for A Discharge which he Declined giving but that I so importuned and repeated my Applications that the General was Dogged Out & Gave it a Charge of this kind Sir I think ought to be clearly supported or seasonably Disproved as Life without a Character (especially to those in a Military Line) is of but little Value—I was perfectly astonished and amazed at the Report, and well might be Confounded as I Consider it to be of the highest Importance to me and absolutely necessary that I Speedily Demonstrate whatever of the kind passed between your Excellency and my Self; and I know of no way that will or Can be Convincing here, but by intreating a State of the Matter (and whatever facts Did happen) in a Line from your Excellency and Subscribed by that hand which will at Once establish a full belief—for my own Part I Can concieve of no Other Matter or thing from which any Plausible Pretensions of the Report Could arise unless it be my application to your Excellency for a furlow for a few Days at Bucks County on the 23d Decr 1776—which tra[n]saction I State and Conceive to be as follows—that at that Time there had been repeated applications to me from the Soldiery of Colo. Wards Regt (to which I then belonged) for Cloathing, as they were furnished none with more then one Change of Linnen (agreable to Orders at Peeks kill before they marched from that Post) and Some with only single Shirt, the applications were so many & the Importunitys so Close, that I Proposed to Colo. Ward that he or I Should Go to your Excellency, give Information of the Matter and receive the necessary Directions—the Colo. Desired me to go, to Head Quarters & Lay the Matter before the General, and also that by the then Last Return that there were but about 120 Men of his Battalion at that Post, the rest being at Peeks Kill &C. I accordingly went that Day and first waited on your Excellency at a house a little Distance from Head Quarters where I made my Business known to the General and Gave him a perticular account of the Number & wants of that Part of our Battalion who were then there, & that the whole of the Field Officers were there, and that the Greater Part of the Regiment then remained at Peeks Kill &C. The General replyed that Colo. Ward must Send for the rest of his Regt who were able to Come forward, with their Necessary Baggage, and that he would Give him Orders accordingly: your Excellency (I think) then walked out to Go to Head Quarters, when I had the Honour

to walk with you, & while so walking asked wheather your Excellency was willing that I Should be absent from Camp a few Days upon Business of Special Concernment and Importance to me at home—Your Excellency (I think) made answer, that Perhaps Colo. Ward wanted to go as much as I Did, I replyed that I Could not say but he might—after all which (I think) your Excellency told me that if Colo. Ward would Say, that I Could be Spared, and was willing that I Should go, as he knew the State of the Regiment best there would be no objection. Accordingly I Delivered the Order to Colo. Ward to march forward the remainder of the Regiment then at Peeks Kill, & Soon had his Consent to my, absence as proposed, and thereupon on the next Day I Caried Colo. Wards Certificate to Head Quarters and immediately had a Furlough—(without any objection or Question)—and with it I Left Camp carried Colo. Wards, Order to Peeks Kill and caused the remainder of the regt there immediately to march forward—I Proceeded, compleated my Business and returned within the time limited in my furlough & upon my return overtook a Considerable Part of sd Regiment (who were marching agreable to sd Orders) before they had joined the Colo. at Samp Town, in New Jersey.
Your Excellency by this time I believe may remember Something of the Matter I therefore beg it as a perticular Favour to have Sent to me the matter as your Excellency may Please to State it; if I was guilty of so Infamous Behaviour as is Comprised in that Scandalous Report, I ought to Lay under and Bear the reproach; but if not I Doubtless Have a Right to Vindicate my Innocence. I have the Honour to subscribe with the highest Esteem and Respect your Excellencys most Obedient and Very huml. Servt

Obadiah Johnson Lieut. Colo. to said Battalion

